DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 23-40 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 3/19/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,958,624. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
U.S. Patent No. 10,958,624
Claim 23:  A method for proxy auto-configuration(PAC) of end user client devices associated with an organization, comprising:
     providing a PAC lookup service for the organization;
     receiving a request for the PAC lookup service, on behalf an end user client device associated with the organization;
     responsive to the request, determining whether the end user device is inside or outside of a private network of the organization;
     upon a determination that the end user client device is inside the private network, responding to the request for the PAC lookup service within an IP address of a component deployed within the private network that is capable of receiving a PAC file download request from the end user client device; and
     upon a determination that the end user client device is outside the private network, responding to the request for the PAC lookup service with an IP address of a PAC generation service deployed outside of the private network, the PAC generation service capable of receiving a PAC file download request from the end user client device and, responsive thereto, generating a unique identifier for the end user client device and sending a PAC file with the unique identifier for the end user client device embedded in a proxy host name.
Claim 1: A method for proxy auto-configuration(PAC) of a particular client associated with an organization, the particular client connected to a third party network, the method comprising:
     providing a PAC generation service deployed and operated by a service provider for the organization and a proxy server;
with the PAC generation service;
     receiving a request from a particular client for a PAC file;
     generating a unique identifier for the particular client;
     generating the PAC file to include(i) a proxy hostname that resolves to the proxy server and (ii) the unique identifier for the particular client; and
     serving the generated PAC file to the particular client, in response to the request.

Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a method for proxy auto-configuration(PAC) of end user client devices associated with an organization where employing a generating a unique identifier for the end user client device; and only differing in that the claims of the ‘624 patent explicitly recite a generating the PAC file to include(i) a proxy hostname that resolves to the proxy server and (ii) the unique identifier for the particular client; and serving the generated PAC file to the particular client, in response to the request.. Thus the claims of the ‘624 patent are rendered as obvious variants of the instant claims.
Claims 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,951,589. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
U.S. Patent No. 10,958,624
Claim 23:  A method for proxy auto-configuration(PAC) of end user client devices associated with an organization, comprising:
     providing a PAC lookup service for the organization;
     receiving a request for the PAC lookup service, on behalf an end user client device associated with the organization;
     responsive to the request, determining whether the end user device is inside or outside of a private network of the organization;
     upon a determination that the end user client device is inside the private network, responding to the request for the PAC lookup service within an IP address of a component deployed within the private network that is capable of receiving a PAC file download request from the end user client device; and
     upon a determination that the end user client device is outside the private network, responding to the request for the PAC lookup service with an IP address of a PAC generation service deployed outside of the private network, the PAC generation service capable of receiving a PAC file download request from the end user client device and, responsive thereto, generating a unique identifier for the end user client device and sending a PAC file with the unique identifier for the end user client device embedded in a proxy host name.
Claim 1: A method for proxy auto-configuration(PAC) of clients in a private network separated from another network outside the private network at least by a network address translation(NAT) device, the method comprising;
    providing a bouncer component inside of a private network, a PAC generation service deployed outside of the private network;
with the bouncer component deployed inside of the private network;
receiving, from a particular client in the private network, a request for a proxy auto configuration(PAC) file; and
in response to the request for the PAC file, redirecting the particular client to the PAC generation service deployed outside of the private network, the redirecting comprising providing the particular client with a redirect URL including an identifier for the particular client embedded in the redirect URL;
     with the PAC generation service;
receiving, as a result of the redirecting , a request from the particular client for the PAC file, the request including the redirect URL with the identifier for the particular client embedded in the redirect URL, the identifier differing  from a source IP address in a packet sent by the particular client, due to the source IP address being changed by a NAT device separating the private network from another network outside the private network;
extracting the identifier from the redirect URL;
generating a PAC file that includes(i) a proxy hostname that resolves to the proxy server and (ii) the identifier for the particular client that was extracted from the redirect URL; and
serving the generated PAC file to the particular client.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for proxy auto-configuration(PAC) of clients in a private network where PAC generation service is employed and is substantively-similar independent claims 32,40, said claims are merely a broader version of claim 1 of U.S. Patent No. 10,951,589 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
Allowable Subject Matter
Claims 23-40 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.
USPTO Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/               Primary Examiner, Art Unit 2435